Mr. Justice Thompson delivered the opinion of the court. 3. Bills and notes, § 421*—when evidence as to other signatures inadmissible. Where the genuineness of a signature to a promissory note sued upon was in issue, held that an objection to proof that conceded genuine signatures of the maker were different from the signature to the oath attached to the defendant’s plea was properly sustained as immaterial and incompetent. 4. Bills and notes, § 408*—when burden of proof on plaintiff. In an action on a promissory note, the burden of proof of the genuineness of the maker’s signatures held to be on the plaintiff. 5. Bills and notes, § 460*—when genuineness of signature question for jury. In an action on a promissory note, the question of the genuineness of the signatures of the maker held for the jury. 6. Appeal and error, § 1514*—when remark of counsel harmless error. A remark by counsel to the jury that when a client goes to his lawyer he tells him the truth, held not reversible error. 7. Appeal and error, § 523*—what objections to instructions insufficient to preserve question for review. General objections to the giving and refusal of instructions are not sufficient to preserve the question of the correctness of such rulings thereon for review.